         Case 2:20-cv-01654-PBT Document 19 Filed 09/09/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SOPHIA LAMBADARIOS MOFFETT,                  :
                                             :
             Plaintiff,                      :         CIVIL ACTION
                                             :
             v.                              :         NO. 20-1654
                                             :
WOODLAKE PROPERTIES, LLC                     :
d/b/a WOODLAKE PROPERTIES, et al.,           :
                                             :
             Defendants.                     :

                                        ORDER

      AND NOW, this 9th day of September 2021, upon consideration of Defendants’ Motion

to Dismiss Pursuant (ECF No. 9) and Plaintiff’s Response in Opposition (ECF No. 10), IT IS

HEREBY ORDERED AND DECREED that Defendants’ Motion is DENIED.




                                                       BY THE COURT:

                                                       /s/ Petrese B. Tucker
                                                       ____________________________
                                                       Hon. Petrese B. Tucker, U.S.D.J.
